DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 29 June 2022 has been entered in full.  Claims 1, 2, 4-6, and 14-17 are amended.  Claims 8-13 are cancelled.
Claims 1-7 and 14-17 are under consideration in the instant application.

Sequence Compliance
The Applicant’s response to the Notice to Comply with Sequence Listing Requirements under 37 CFR §1.821 (29 June 2022) has been considered and is found persuasive.  Therefore, the requirements set forth in the Non-Final Rejection of 30 March 2022 are withdrawn.

Withdrawn Objections and/or Rejections
1.	The objections to claims 1, 2, 8, and 14-17 as set forth at pages 3-4 of the previous Office Action of 30 March 2022 are withdrawn in view of the amended and cancelled claims (29 June 2022).
2.	The rejections of claims 1-8, 14, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 4-7 of the previous Office Action of 30 March 2022 are withdrawn in view of the amended and cancelled claims (29 June 2022).
3.	The rejection of claims 1-8 and 14-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 7-14 of the previous Office Action of 30 March 2022 is withdrawn in view of the amended and cancelled claims (29 June 2022).  Specifically, the amended claims no longer recite the term “a functional fragment thereof”.

New Claim Objections
4.	Claims 1, 2, 4-6, 14, 16, and 17 are objected to because of the following informalities:  
4a.	In claim 1, line 2, the two extraneous commas after the word “tetraspanin” should be deleted.
4b.	In claim 1, line 3, there are two commas recited after the word “antibody”. One comma should be deleted.
4c.	In claim 2, line 10, the extraneous comma after “anti-TLR antibody” should be deleted.
4d.	In claims 4-6, line 2, the extraneous comma after “anti-TLR antibody” should be deleted.
4e.	In claim 14, line 5, the extraneous comma after “tetraspanin” (and before the word “is”) should be deleted.
4f.	In claim 16, line 1, the extraneous comma after “tetraspanin” should be deleted.
4g.	In claim 16, lines 2-3, the phrase “, or a functional fragment thereof,” should be deleted. At page 8 the Response of 29 June 2022, Applicant states that the claims have been amended to remove the term “functional fragment thereof”.  It is noted that all of other recitations of this phrase have been removed from the claims. The phrase in claim 16, lines 2-3 was simply overlooked and should be deleted for consistency with the pending claims.
4h.	 In claim 17, line 9, the extraneous comma after “anti-TLR antibody” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The basis for this rejection is set forth at pages 14-17 of the previous Office Action of 30 March 2022 and is reiterated herein below for convenience.
	It is noted that issues (ii), (iii), and (iv) as set forth at pages 18-26 of the previous Office Actin of 30 March 2022 are overcome in view of the amended and cancelled claims (29 June 2022).  Specifically, claim 8 is cancelled and the pending claims have been amended to remove the phrase “functional fragment”.
	Claim 1 is directed to an engineered extracellular vesicle comprising a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the fusion protein serves as a targeting moiety and inhibits the activation of a cell surface expressed toll-like receptor (TLR); wherein the anti-TLR antibody is expressed in the exterior of the engineered extracellular vesicle. Claim 16 recites a fusion protein comprising a tetraspanin linked to an anti-TLR antibody that inhibits cell surface expressed TLR-mediated activation.
	The specification of the instant application teaches that the present invention features an engineered extracellular vesicle, preferably exosomes, comprising a fusion protein having tetraspanin, or a functional fragment thereof, linked to anti-TLR antibody, or functional fragment thereof, that serves as a targeting moiety and inhibits the activation of a cell surface expressed TLR (page 2, [0010]).  The specification continues to teach the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle (page 2, [0010]).  Example 1.2 (page 44, [00190-00191]) generally teaches that protein complexes comprising (1) endosomally-trafficked transferrin, (2) streptavidin, (3) biotin-Protein A, and (4) a series of anti-TLR antibodies, or TLR-binding fragments thereof (payload) are formed in vitro.  Figures 2-3 are schematic illustrations of the fusions and mechanism of signaling.  Example 1.3 generally teaches that mesenchymal stem cells (MSC) are stably transfected with a recombinant construct (Figures 2A-2B) to generate a stable cell line to produce exosomes (page 46, [00200]).  The specification continues to disclose a lab-scale hollow fiber bioreactor with protein-free culture medium can be used to obtain conditioned cell culture supernatant as a source of exosomes (page 46, [00200]).  The remaining examples in the specification also seem to be prophetic methods (as no experimental results are provided) that examine the uptake of engineered exosomes and whether or not they inhibit TLR-driven inflammation (see pages 48-50).  There are no methods or working examples in the specification that indicate an engineered extracellular vesicle, as recited in the instant claims, that comprises a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle has any functional activity.  There are also no methods or working examples that a fusion protein comprising a tetraspanin linked to an anti-TLR antibody inhibits cell surface expressed TLR-mediated activation, required by claim 16. A large quantity of experimentation would be required of the skilled artisan to generate the claimed fusion protein and claimed engineered extracellular vesicle (that comprises a fusion protein comprising a tetraspanin and an anti-TLR antibody) and screen for a biological activity, such as inhibition of activation of a cell surface-expressed TLR or inhibition of inflammatory responses.  Such experimentation is considered undue.  For instance, the specification does not go into any specific details as to how the claimed extracellular vesicle is generated (i.e., amino acids of the protein regions for the fusion, vector(s), cells, culture conditions, isolation technique) and if the anti-TLR antibody is expressed on the exterior of the vesicle, as required by the claims.  Contrary to claim 1, for example, the specification discloses that the present invention may provide a unique advantage that the payload is protected from degradation by encapsulation in exosomal vesicles in the case of endosomal TLRs and has the potential of avoiding the formation of anti-drug antibodies (ADAs) (page 4, [0019]; page 46, [00201]).  Example 1.1 also states that “an innovative system is provided herein that delivers biologics that have been encapsulated inside engineered exosomes” (page 42, [00186]).  The specification does not provide guidance as to how an anti-TLR antibody is expressed on the outside of the extracellular vesicle (as required by the instant claims).  The specification touts the advantage of having the anti-TLR antibody (payload) inside the extracellular vesicle, and thus, undue experimentation would be required of the skilled artisan to direct the expression of the tetraspanin/anti-TLR antibody fusion protein to the exterior of the extracellular vesicle.  
Furthermore, the specification clearly teaches that TLRs possess a long, inserted loop region (Z-loop) for proteolytic cleavage, indispensable to release the payload after reaching the endosome compartment (page 43, [00188]).  The specification discloses that Z-loops are used in constructs as a cleavable linker between tetraspanin CD63 and payload (anti-TLR scFv) to exploit cleavage by endosomal proteases such as cathepsins, asparagine endopeptidases, and furin-like proteases (page 43, [00188]; see also, pages 3-4, [0017]; Figures 2A, 2B, 3).  Therefore, one skilled in the art would not be able to predict if the fusion protein or engineered extracellular vesicle as recited in the instant claims would even be functional since there is no specific requirement for a Z-loop linker region in the fusion protein. Is the Z-loop required for a tetraspanin/anti-TLR antibody fusion expressed on the exterior of the engineered extracellular vesicle?  Or, is the Z-loop only required for an anti-TLR antibody inside the vesicle?  The teachings of the specification are not adequate guidance, but merely an invitation to the artisan to use the current invention as a starting point for further experimentation.
Due to the large quantity of experimentation necessary to generate and screen for (i) a fusion protein comprising a tetraspanin linked to an anti-TLR antibody that inhibits cell surface expressed TLR-mediated activation, and (ii) an engineered extracellular vesicle comprising such fusion (wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle); the lack of direction/guidance presented in the specification regarding same; lack of working examples; the complex nature of the invention; and the unpredictability of the functional activity of the construction of such fusion protein and engineered extracellular vesicle, undue experimentation would be required of the skilled artisan to use the claimed invention.

(i)	At the middle of page 7 of the Response of 29 June 2022, Applicant indicates that there are unique advantages detailed in the specification for the claimed fusion protein.  Applicant points out that, for example, paragraph [0018] states:
“One of the unique and inventive technical features of the present invention is positioning the anti-TLR antibody on the outside surface of the engineered extracellular vesicle.  Without wishing to limit the invention to any theory or mechanism, it is believed that the technical feature of the present invention advantageously provides the engineered extracellular vesicle not only the ability to hone in on specific target cells expressing cell surface TLR receptors, but also allows the engineered extracellular vesicle bearing the neutralizing antibody the ability to 
directly neutralize the target diseased cells. The advantage of such method is specific cell 
targeting thereby eliminating side effects. Additionally, the use of an engineered exosome allows for an increase in biocompatibility as exosomes are secreted by various cell types and tissues and specifically transfer material to recipient cells in a targeted manner. None of the presently known prior references or work has the unique inventive technical feature of the present invention.”

	Applicant argues that one of ordinary skill in the art would understand based on the teaching of the specification how to generate the claimed fusion protein comprising a tetraspanin protein linked to an anti-TLR antibody that is expressed on the exterior of the engineered extracellular vesicle.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  The Examiner acknowledges that some amount of experimentation is acceptable under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. For example, optimization of drug dosages is considered routine experimentation, not undue. However, in the instant case, significant further experimentation is required of the skilled artisan to generate the claimed fusion protein and claimed engineered extracellular vesicle (that comprises a fusion protein comprising a tetraspanin and an anti-TLR antibody) and screen for a biological activity, such as inhibition of activation of a cell surface-expressed TLR or inhibition of inflammatory responses. 
This is not a routine matter of optimization and is considered undue experimentation. There are no methods or working examples in the specification that teach how to specifically generate an engineered extracellular vesicle, as recited in the instant claims, that comprises a fusion protein having tetraspanin linked to an anti-TLR antibody, wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle.  There are also no methods or working examples that indicate a fusion protein comprising a tetraspanin linked to an anti-TLR antibody inhibits cell surface expressed TLR-mediated activation, as required by claims 1 and 16. For instance, the specification does not go into any specific details as to how the claimed extracellular vesicle is generated (i.e., amino acids of the protein regions for the fusion, vector(s), cells, culture conditions, isolation technique) and if/how the anti-TLR antibody is stably expressed on the exterior of the vesicle, as required by the instant claims. 
It is noted that although relevant literature at the time the instant application was filed teaches that small lipid extracellular membrane vesicles called exosomes are stable carriers of genetic materials (inside the vesicle), exosome-based delivery is still an emerging therapeutic strategy for different diseases, such as cancer (see Guo et al., Oncology Reports 38: 6654-675, 2017;; see page 667, column 1, 1st full paragraph; Figure 1; abstract; page 672, column 1, 2nd full paragraph;; cited on the PTO-892 of 30 March 2022). Guo et al. state that additional studies are much needed to better elucidate the role of exosomes and mechanisms of action in conditions (such as cancer) to reduce the risk of off-target effects and therapeutic failures (page 672, column 1, 2nd paragraph).  The instant specification also teaches that synthetic drug delivery systems face issues of poor biocompatibility, sup-optimal targeting specificity, and poor tissue penetration (page 3, [0015-0016]; page 4, [0018]).  The specification states that the engineered exosomes of the invention, in contrast, have the advantages of being biocompatible, specifically targeting recipient cells, and having reduced clearance rates (page 3, [0016]; page 4, [0018]). However, there are no methods or working examples that (i) generate the claimed fusion protein or engineered extracellular vesicle and (ii) demonstrate that the fusion protein and engineered extracellular vesicle have any function (as claimed or disclosed in the specification).
Applicant is reminded that the courts have stated that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable.  Tossing out the mere germ of an idea does not constitute an enabling disclosure.  Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.  See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997). Furthermore, according to MPEP §2164.03, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (see, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”). Hence, based upon the limited guidance in the instant specification and the state of the art at the time of filing, the skilled artisan would not be able to predict the successful generation of a fusion protein comprising a tetraspanin linked to an anti-TLR antibody that inhibits cell surface expressed TLR-mediated activation, or the generation of an engineered extracellular vesicle comprising such fusion protein expressed on the outside of the extracellular vesicle, as required by the instant claims. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991); In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Proper analysis of the Wands factors was provided in the previous Office Action. Due to the large quantity of experimentation necessary to generate and screen for (i) a fusion protein comprising a tetraspanin linked to an anti-TLR antibody that inhibits cell surface expressed TLR-mediated activation, and (ii) an engineered extracellular vesicle comprising such fusion protein (wherein the anti-TLR antibody is expressed on the exterior of the engineered extracellular vesicle); the lack of direction/guidance presented in the specification regarding same; lack of working examples; the complex nature of the invention; and the unpredictability of the functional activity of the construction of such fusion protein and engineered extracellular vesicle, undue experimentation would be required of the skilled artisan to use the claimed invention.
 



Conclusion
No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
11 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647